                                         Case 4:16-cv-01225-JSW Document 283 Filed 03/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAVANNI MUNGUIA-BROWN, et al.,                  Case No. 16-cv-01225-JSW (TSH)
                                   8                   Plaintiffs,
                                                                                         DISCOVERY ORDER
                                   9             v.
                                                                                         Re: Dkt. No. 281
                                  10     EQUITY RESIDENTIAL, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In ECF No. 281 Plaintiffs move to compel the production of documents 7, 13, 18 and 23,
                                  14   contending that the claims of privilege and work product have been waived. The Court will
                                  15   perform an in camera review of those documents. Accordingly, the Court orders Defendants to
                                  16   email them to TSHpo@cand.uscourts.gov by noon on March 22, 2021.
                                  17          IT IS SO ORDERED.
                                  18

                                  19   Dated: March 19, 2021
                                  20
                                                                                                 THOMAS S. HIXSON
                                  21                                                             United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
